625 S.E.2d 110 (2005)
In the Matter of P.L.P.
No. 521A05.
Supreme Court of North Carolina.
November 7, 2005.
Charlotte Nallan, Kanta Uppal, for Buncombe Co. Dept. of SS.
Judy N. Rudolph, for Guardian Ad Litem.
Charlotte Gail Blake, Boone, for Mother.
The following order has been entered on the motion filed on the 3rd day of November 2005 by Respondent for Extension of Time to File Brief:
"Motion Allowed. Respondent (Father of P.L.P.) shall have up to and including the 11th day of November 2005 to file and serve his/her brief with this Court. By order of the Court in conference this the 7th day of November 2005."